DETAILED ACTION
This Action is responsive to the communication filed on 08/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10, line 9, recites the following limitation: “by separating the carrier into a plurality of supports (3).” It is unclear how “(3)” in the limitation relates to the remaining limitations in the claimed invention. The Examiner, for purposes of compact prosecution, will interpret “(3)” as referring to a reference number in the Drawings. Appropriate correction is required. 
Claim 10, line 12, recites the following limitation: “along the filled recesses (70).” It is unclear how “(70)” in the limitation relates to the remaining limitations in the claimed invention. The Examiner, for purposes of compact prosecution, will interpret “(70)” as referring to a reference number in the Drawings. Appropriate correction is required. 
Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin (US 9,324,697; see, e.g., FIG. 3E) teaches light-emitting device comprising: at least two light-emitting elements 330a, 330b, first connection locations 390a (left), 390a (right) and a single second connection location 390b, wherein each light-emitting element 330a, 330b comprises a first contact location 370 (left) and a second contact location 370 (right), each first contact location 370 (left) is connected to one of the first connection locations 390a (left) via a first connection 320 (left).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/ANTONIO B CRITE/Examiner, Art Unit 2817